Application to stay temporarily an order of the Public Service Commission granting Niagara Frontier Transit System, Inc., an increase in bus rates in the cities of Buffalo and Niagara Falls, New York. The application is made by the City of Buffalo, which we assume was an intervener in the proceeding *845before the Public Service Commission. We are constrained to deny the application. The matter is of grave public importance and a stay of the order of the Public Service Commission, the administrative body charged vdth the duty of regulating rates and which presumably held exhaustive hearings in the matter, should not be granted hastily and as an incident of inopportune procedure. Only a sketchy and superficial view of the testimony before the Public Service Commission has been given to us; moreover, the interveners have not yet applied to the commission itself for a rehearing or a stay. We think that such applications constitute the orderly and preferred procedure in a matter of this kind. Such applications can be quickly made and undoubtedly will be expeditiously passed upon by the commission. If thereafter a review under article 78 of the Civil Practice Act is sought an application by the interveners for a stay may be made at Special Term which will then have the benefit of an adequate analysis of the record. Application denied, without costs. Present — Poster, P. J., Bergan, Coon, Imrie and Zeller, JJ.